Title: To George Washington from Israel Shreve, 27 October 1794
From: Shreve, Israel
To: Washington, George


        
          Sir.
          Washingtons Bottom [Pa.] 27th October 1794
        
        Your Letter of the 28th of July Last came duly to hand but the Alarming troubles that for some time past Existed here prevented me from Acknowledging the receipt of it untill now, Numbers of us who have not been conserned in the Late riots, being freequantly threatened with tar & feathers, Burnt out, Drove out of the Country, Or put to death If we would not join them, and hearing and Seeing Militia officers Exerciseing their Authority by Calling their Companys together to know whether they were

firm to Stand Out against Goverment, Raiseing Liberty poles and even justices of the peace assisting In Exciteing the Ignorent to Acts of Treason, Ministers of the Gosple Accompanying their hearers to Bradocks field, Serveing on Committees &c., &c., kept me from determining what to do, untill the aproach of the Army, which Caused the Liberty poles to fall, and a humble Countinance put on, whether real or not I cannot determine, I just hint those things as facts.
        As there is a probability of peace being restored I beg Leave to make One more offer for the whole tract of Land whereon I Live If not already Sold, which is forty Shillings ⅌ Acre, If your Excellency will Consent to Let me have It for that price I beleave I can make payments by takeing in partners, I have not been able to See or even hear from Mr Ross Since I receivd your Letter, have not heard of Its being Sold as no person has been to Vew It as I know of I rather think It is not Sold, I have never heard any person that knew It Say It was worth more than 40/. ⅌ acre, I have rebuilt the mill but the dry weather in Somer and hard frost in Winter causes It to Stand Still So much that no great profits arises from It, It obliges the Neighbourhood I have Searched about the Mill for Oar but can only find it in Small Quantyties, I have not known any Land within this County where one hundred Acres or upwards have been Sold together for more than 60/. ⅌ acre and that in two Instances near the Redstone old fort, I wish not to remove If I can with propriety stay the Spot where I Live Suites me as well as any I have Seen In the Country But part of the tract is thin Land and Valued at a Lowe Rate, I do not mean to undervalue the Land have only mentioned Some facts.
        My Son John will Deliver this If he can, If It is Sold or that price Cannot be taken please to Send a Line or word by him If your Excellency should think the offer of 40/. worthy Consideration my Son will call upon you on his return from New Jersey at which time probably you will be in Philadelphia, I Expect Mr Ross will also be at Philadelphia. I am with unfeigned Respect your Excellencys Most Obedient Sert
        
          Israel Shreve
        
      